 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KYLE PETERSEN,                                     No. 1:19-cv-00138-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
14   ANTHONY SIMS, JR. and NICHOLAS
     TORRES,                                            (Doc. No. 84)
15
                        Defendants.
16

17

18           Plaintiff Kyle Petersen is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action brought pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.

20   388 (1971). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302.

22           Before the court is plaintiff’s motion for reconsideration of the undersigned’s January 5,

23   2021 order (Doc. No. 81) adopting the assigned magistrate judge’s November 24, 2020 findings

24   and recommendations (Doc. No. 79). (Doc. No. 84.) In that order, the court stayed this action

25   pending resolution of plaintiff’s appeal to the Ninth Circuit from the judgment of conviction

26   entered in his criminal case. (Doc. No. 81.) In particular, the court found the issues presented to

27   the Ninth Circuit in that appeal were relevant to the claims plaintiff brings in this civil action

28   /////
                                                        1
 1   concerning the search of his cellular phones as part of the investigation of his criminal case. (Id.

 2   at 2.)

 3            In his motion for reconsideration, plaintiff contends that the court should reconsider its

 4   order staying the action, asserting that the court misunderstood his objections to the reasoning in

 5   the findings and recommendations. (Doc. No. 84 at 3.) Defendants filed an opposition to the

 6   motion for reconsideration on April 16, 2021, arguing that plaintiff has merely reiterated his

 7   previous arguments and does not address the applicable legal standards governing motions for

 8   reconsideration. (Doc. No. 85 at 1–2.)

 9            On May 3, 2021, the Ninth Circuit issued an opinion in plaintiff’s appeal from the

10   judgment of conviction in his criminal case. United States v. Peterson, No. 19-10246, ___ F.3d

11   ___, 2021 WL 1727623 (9th Cir. May 3, 2021). As relevant to the instant action, the Ninth

12   Circuit affirmed the district court’s rulings denying plaintiff’s motions to suppress evidence

13   obtained from the seizures and searches of his cellular phones. (Id. at *6.)

14            As a result of the Ninth Circuit’s opinion issued on May 3, 2021, plaintiff’s motion for

15   reconsideration of this court’s order staying the instant action is rendered moot.

16            Accordingly,

17            1.     Plaintiff’s motion for reconsideration (Doc. No. 84) is denied as moot;

18            2.     Plaintiff shall file a copy of the Ninth Circuit’s opinion concerning his appeal

19                   together with a statement regarding whether he wishes to proceed with this civil

20                   action no later than June 3, 2021; and
21            3.     This case is referred back to the assigned magistrate judge for further proceedings.

22   IT IS SO ORDERED.
23
         Dated:     May 19, 2021
24                                                          UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
